Title: To George Washington from Abner Nash, 4 April 1781
From: Nash, Abner
To: Washington, George


                        
                            Dear Sir,
                            New Bern April 4th 1781
                        
                        I did myself the Honour to write your Excellency a few lines from General Greens Camp dated the 18th ult. as
                            the Express was just going off as I arrived at the Generals—I hope you was good enough to excuse the hasty manner in which
                            it appeared to have been written; I am now just arrived Home from Camp and have the pleasure to acquaint you that our
                            Worthy and excellent General with his little distressed tho’ successful Army has in turn driven his Lordship over Cape
                            Fear River; this he passed as the General informs me the 28th with great precipitation leaving several dead of his late
                            Wounded unburied, and leaving his Bridge over the river undestroyed; the General was very near overtaking the Enemy at
                            this place, but says he must now make a Halt, as a considerable part of the Virginia militia were leaving him, and as his
                            Army was distressed for provisions; I have assured him that the powers of the State shall be exerted to
                            the utmost to support him, & that in Aid of the provision made by Law for the support of the Army, I had with the
                            advice of my Council Extraordinary demanded from the inhabitants of the whole State, those reduced by the contending
                            Armies excepted, one fifth part of all their Bacon and other salted Meat and had appointed proper Officers in every County
                            to collect this contribution immediately—And as this State has lately suffered so much & been in such eminent
                            Danger of being intirely over run and ruined by the Enemy I have every reason to hope the requisition will meet with no
                            opposition—the State is now busily imployed in drafting their regulars for our four Batalions, and as the Militia by a
                            late Law are subjected in Case they desert their Colours in time of Action & run away, to the Condition of
                            Continental Soldiers during the War, we expect to derive some good from the Evil they did in running away from the Enemy
                            in the Action of the 15th at Guilford—and I am sorry on this occasion to acknowledge that the most important advantages
                            were that day lost by the shameful conduct of our Men—all ranks of people here seem now fully sensible of the necessity of
                            having a regular and well appointed Army, and that the Country cannot be any other way effectually defended—the British
                            with their small force at Wilmington still keep that post & are kept in it by a party of our Militia who have once
                            had a successful skermish with them—it is pretty certain from my last Letters from General Green that Lord Cornwallis with
                            his Army is now in Cross Creek; the General dont hint what he expects will be his Lordships next enterprises—if the
                            General allows him ’tis not improbable he will now take some rest—with the highest respect and esteem I have the honour
                            to be Yr Excellency’s most Obdt & Hhble Servant
                        
                            A. Nash
                        
                    